Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	IN THE SPECIFICATION:

	1.	Please AMEND Paragraph 1 of the specification, AS FOLLOWS:
[0001]	This application is a continuation of and claims the benefit under 35 U.S.C. § 120 of US Patent Application No. 16/841,236, filed on April 6, 2020, presently pending, which is a continuation of US Patent Application No. 15/521,192, filed on April 21, 2017, issued as U.S. Patent No. 10,612,042, which is a national stage application filed under 35 U.S.C. § 371, of International Patent Application No. PCT/US2015/057247 filed October 24, 2014, to British application no. 1419011.0 filed October 24, 2014, the entire contents of each of which are hereby expressly incorporated by reference herein.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The amendment of 10/27/21 has now been fully considered herein.  The amendment limits to contacting the cells for 2 seconds, up to 3 minutes, prior to adding a second volume of buffer or medium to submerse or suspend the population.  Support for the same was found in the specification in, e.g., paragraph 11.  The same limitation, not being found in the other Application, overcomes the ODP rejections, and thus, they are withdrawn.  The 103 rejections are also overcome for the reason, as the Examiner has not found anticipating embodiments, nor motivation to arrive at the same, in the prior art of record.  Thus, the 103 rejections are withdrawn.  Claims 1, 3, 15, 22, 23, 29, 30, 39, 40, 46, 47, 100-107, 109-112, and 114-118, having no remaining issues, are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KELLY whose telephone number is (571)272-0729. The examiner can normally be reached M-F: 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT M. KELLY
Examiner
Art Unit 1633



/ROBERT M KELLY/            Primary Examiner, Art Unit 1633